HARWOOD, Justice.
The appellee has moved that this judgment be affirmed because no errors have-been assigned.
The suing out of an appeal is analogous, to the institution of a new suit. The assignment of errors correspond to the complaint or bill in the original proceedings. Snellings v. Jones, 33 Ala.App. 301, 33 So.2d 371. Without any assignment of error, an appeal can present nothing for review. This defect is jurisdictional.
Appellee’s motion, though superfluous, is due to be granted. Had no motion been filed, the judgment would of necessity stand affirmed. Tidwell v. Town of Town Creek, 264 Ala. 330, 87 So.2d 646; Patterson v. Gains, 264 Ala. 183, 85 So.2d 892; Erwin v. Erwin, 269 Ala. 632, 114 So.2d 918; Supreme Court Rule 1.
Affirmed.
LIVINGSTON, C. J., and SIMPSON and MERRILL, JJ., concur.